DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 31 January 2022 is acknowledged.

Status of Claims
Claims 1-14 are pending; claims 9-14 are withdrawn; and claims 1-8 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 25 November 2019 and 29 November 2021 have been acknowledged and considered by the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 5: 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fenner et al. (US 2014/0273824 A1). 
Regarding claim 1, Fenner describes a method comprising
initiating, by an implantable medical device 800 comprising a processor 810, establishment of a trusted telemetry communication relationship with an external device in accordance with a defined telemetry protocol based on reception of a request, from the external device, to establish the trusted telemetry communication relationship with the implantable medical device using the defined telemetry protocol ([0096])
restricting, by the implantable medical device, the establishment of the trusted telemetry communication relationship with the external device in accordance with the defined telemetry protocol based on reception of validation information from the external device ([0096]), wherein provision of the validation information is supplementary to the defined telemetry protocol ([0096], the identification information is not a component of the NFC protocol, and, as such, can be considered “supplementary”)

Regarding claim 2, Fenner further describes wherein the establishment of the trusted telemetry communication relationship comprises negotiation of security information between the implantable medical device and the external device ([0032], identification information such as a key or password), and wherein based on the establishment of the trusted telemetry communication relationship, the implantable medical device is configured to accept requests from the external device to establish telemetry connections with the implantable medical device using the defined telemetry protocol ([0032] - [0033]).  Although Fenner does not explicitly state wherein the external device establishes the telemetry connections with the implantable device “without negotiating new security information and without requiring the external device to provide the validation information or new validation information,” Fenner never describes that the implantable device needs to reestablish a trusted telemetry and maintained for the duration of the pairing between the devices, so that the implantable device does not need to periodically “ping” or reauthorize itself.  Therefore, although not explicitly stated, the Examiner respectfully submits that Fenner nonetheless suggests wherein the external device establishes the telemetry connections with the implantable device without negotiating new security information and without requiring the external device to provide the validation information or new validation information, as recited in the pending claim.
Regarding claim 3, Fenner further describes wherein the validation information indicates a remote server verified the external device or an entity operating the external device as being authorized to establish the trusted telemetry communication relationship with the implantable medical device ([0032] - [0033]). 
Regarding claim 4, Fenner further describes wherein the validation information indicates an application of the external device determined an entity operating the external device is authorized to employ the external device to establish the trusted telemetry communication relationship with the implantable medical device ([0035] - [0036], [0041] - [0042]). 
Regarding claim 5, Fenner further describes wherein the application is configured to determine the entity is authorized based on reception of input, via the external device, that uniquely identifies the entity as an authorized entity ([0035] - [0036]). 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 6, the prior art of record does not disclose or suggest the step of “associating, by the implantable medical device, the one or more encryption keys and an identifier for the external device with first data in the memory of the implantable medical device that characterizes the external device as potentially authorized to establish the trusted telemetry communication relationship with the implantable medical device in accordance with the defined telemetry protocol.”  The Examiner notes that the use of encryption keys in telemetry protocols is known (for example, please see Schilling et al., US 2017/0312530 A1, [0085], [0145]).  However, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the specific association step as recited in the pending claim. 
Claims 7 and 8 depend on claim 6 and contain at least the same allowable subject matter as claim 6.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792